Hoar, J.
There is no question of the correctness of the general proposition, that when a case is submitted to arbitration, it is the duty of the arbitrator to give the parties an opportunity to be heard, if they desire it, before making an award. But it is equally clear that the parties may agree to submit their case without argument, either upon facts agreed, or upon the supposition that the facts are sufficiently within the knowledge of the arbitrator ; or that either party may relinquish his right to a hearing.
Whether this right has been waived by the defendant is the point to be decided upon this bill of exceptions; and it is not free from difficulty.
The submission to arbitration is a peculiar one. It contains not merely an agreement to refer, and a statement of the question upon which the parties were at issue, but a statement of the facts upon which the question arose, and the grounds of the plaintiff’s claim, and of the defence. It appears by the correspondence that the arbitrator was in doubt whether the parties expected to be heard farther, or had submitted the facts and arguments upon which they respectively relied in writing. And we think the doubt was not unreasonable. He asks the defendant, distinctly, whether they wish to meet him in person and state their cases, or to have him decide from the facts already submitted in the written statement; and suggests a convenient time for the hearing, if a hearing is desired. It was the duty of the defendant to answer this question explicitly. He replies, “ Of course I expect to have a hearing; ” and if he had stopped there, the arbitrator would have understood that he desired to be present and state his case. But he goes farther, and in answer to the suggestion that the plaintiff was soon to be at the arbitrator’s place of residence, he adds : “ As it is not convenient for me to meet him at your place at this time, I will try and state my side as I understand it; ” and proceeds with a statement and argument for the defence. He closes his argument with the sentence, “ You are to decide.”
What is the just interpretation to be given to this letter ? A majority of the court are of the opinion that it is susceptible of no other reasonable construction than that which the arbitrator *299gave to it; and that it was in effect, and was intended to be, a waiver of any right to a farther hearing in the case.
No other time or place for a hearing is suggested as convenient or desirable. If the defendant expected a personal hearing afterward, he certainly had no right to argue his case ty letter. He “ states his side ” in writing for the expressed reason that it is not convenient to attend personally at the time intimated, though not absolutely appointed, by the arbitrator. For what proper purpose could this statement have been made, if he had expected or wished a time and place to be afterward designated for presenting his case 1
The natural effect of his language seems to be this. “ I do not intend to leave my case upon the original submission. I wish to be heard. But as the time you suggest for á hearing is not convenient to me, I do not ask you to fix another, but will now put in writing all I have to say. Upon this statement and argument I submit the case to your decision.”
With this view of the defendant’s letter, the arbitrator was right in. proceeding to make the award, and the exceptions are sustained.